DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the instant application:
Claim[s] 1, 3, - 8, 10 – 14, 16 – 20 are pending in the instant application. 
Claim[s] 2, 9, 15 have been cancelled in previous prosecution of the instant application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim[s] 1, 3 – 8, 10 -14, 16 – 20 are allowed, but are renumbered as 1 – 17. 
The following is an examiner’s statement of reasons for allowance: the following prior art was yielded at time of search for the claimed invention.  The prior arts do not teach the claimed invention, but the prior arts are in the general realm of applicant’s endeavor:
Eldefrawy et al. [US PGPUB # 2019/0370441], who generally does teach authenticating the user by one or more computation engines of a biometric authentication system and according to biometric information of a user. A master secret key and a public key is generated the public key stored in one or more storage nodes that are accessible during user authentication. The public key is used for encryption of the biometric information to produce functionally encrypted biometric information. A key is retrieved from the one or more storage nodes that can be inaccessible during user authentication, the key dynamically generated using the master secret key.
Farrell et al. [US PAT # 10237270], who generally does teach a biometric server that receives a biometric sample and an encrypted enrollment template of the user from a client device, wherein the encrypted enrollment template comprises an encrypted mathematical representation of historical biometric data of the user, and wherein the biometric sample comprises a current snapshot of the biometric data. The biometric server decrypts the encrypted enrollment template to an enrollment template using an enrollment template key. The biometric server converts the biometric sample to a biometric template. The biometric server, based on determining that the biometric template is similar to the enrollment template associated with the user, sends an access token to the client device.
“……….a secure module secure processor isolated from said processor for computing an encrypted representation of said enrollment representation, wherein said method comprises:
acquiring sensing signals representative of a candidate’s biometric feature;
based on said sensing signals, determining an enrollment representation by said
processor;

	determining, by said secure processor, an encrypted representation of said enrollment representation;
	when said encrypted representation has been determined, discarding said
enrollment representation from said secure processor;
	storing, in said secure module secure processor, said encrypted representation;
	when said encrypted representation has been established, providing a success
signal indicative of successful encryption to said processor, 
	in response to receiving the success signal, storing, by the processor, the enrollment representation,” of claim # 1.  
Ballard et al. [US PGPUB # 2016/0219046], who generally does teach receiving a request that includes a data payload encrypted using first keys derived from a first biometric minutia set from a device (102) to verify an identity of a user. The data payload is decrypted. Another biometric data is extracted from the data payload. Another biometric data is obtained by the device for the request from biometric feature .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434